The following opinion on rehearing was filed January 3, 1906. Reversed:
Sedgwick, J.
A general outline of many of the leading facts in the case may be found in the former opinion, ante, p. 590. The argument upon the motion for rehearing was for the most part directed to the question whether the special findings of fact by the trial court are sufficient to support the decree. The rule is settled in this state that where “special findings of fact are made, a reviewing court can look only to those findings, taking them as absolute verity, to ascertain whether the judgment rendered is in conformity therewith.” Gaffey v. Northwestern Mutual Life Ins. Co., 71 Neb. 304, and also: “When the court makes special findings of fact, and they are silent as to a material issue, such omissions will be construed against the party on whom rested the burden of establishing such issues.” Farrell v. Bouck, 61 Neb. 874. The *597rule of this latter ease is of course applicable, as in the case at bar there is no general finding.
Among the findings of the court is the following: “That at the time of procuring the said deeds and assignment from plaintiffs the defendant, Cary S. Polk, was acting for himself, and also for his codefendant, John Stroy.” The allegation of the petition that Stroy was the uncle of these plaintiffs, and that he resided near where the property involved was situated, and that he had employed the defendant Polk as his attorney in the matter of this estate are denied in the answer, and there is no finding of the court upon these matters, and no finding that a confidential relation existed between the plaintiff and the defendant Stroy, which would be binding upon the defendant Polk as the attorney and associate of Stroy in this matter. It is found by the court, “that in obtaining said deeds and assignment from the plaintiffs herein the defendant Polk made no false statement concerning the matters in controversy.” There is no finding that the plaintiffs did not have independent knowledge from other sources in regard to the value of the property, or the circumstances surrounding the execution of the will, nor that the plaintiffs relied upon the representations of Polk, or were induced to do so by any confidential relations existing between themselves and Stroy. The conclusions of the court must be supported by its findings of fact, and the conclusion, “that through the suppression of facts connected with and surrounding the execution of the will of Ernest Kupke, which facts were in the possession of and known by the defendant Polk at the time he negotiated for and received the deeds and written assignment from the plaintiffs herein,” would not be supported by the findings of fact.
We are not entirely satisfied with the correctness of the discussion in the former opinion as to the effect of the statute of 1903, quoted therein, or the effect given to Hamilton v. Whitney, 19 Neb. 303. Under the above views that discussion is unnecessary to a determination *598of this appeal, and we therefore do not desire to he committed to the propositions there advanced.
The decree of the district court is not supported by the findings, and our former judgment herein is vacated, and the judgment of the district court reversed. Thé issues presented not being all disposed of by the findings, the cause is remanded for a new trial.
Reversed.